ORDER
PER CURIAM.
Ronny Otis Reed (Movant) appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief (motion) without an evidentiary hear*902ing.' Movant pleaded guilty in Causé No. 031-978 to two counts of first-degree burglary in violation of Section 569.160 RSMo 2000,1 seven counts of second-degree burglary in violation of Section 569.170, four counts of stealing under $500 in violation of Section 570.030, and two counts of stealing over $500 in violation of Section 570.030. The trial court sentenced Mov-ant, as a prior and persistent offender, to a total term of eighteen years, to be served concurrently with a sentence Movant was already serving. Movant thereafter timely filed his pro se motion for post-conviction relief pursuant to Rule 24.035. The motion court denied Movant’s motion without an evidentiary hearing, but corrected the sentences on the Class C felonies that exceeded fifteen years by a nunc pro tunc amended sentence and judgment per Rule 29.12(c). This appeal follows. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.